 
BERKSHIRE HOMES, INC.
 
5% PROMISSORY NOTE
 
Principal Amount: $[____]
 
Original Issuance Date: [___] 2013

 
FOR VALUE RECEIVED Berkshire Homes, Inc., a Nevada corporation (the “Company”),
promises to pay to [___] (“Holder”), the principal amount of [___] ($___)
together with all accrued but unpaid interest, or such lesser amount as shall
equal the then outstanding principal amount hereof together with all accrued but
unpaid interest thereon, payable on the date that is twenty-four (24) months
from the Original Issuance Date (the “Maturity Date”).
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1.           Interest.
 
(a)  Interest shall accrue on the unpaid principal balance of this Note at the
rate of five percent (5%) per annum.  Interest shall be calculated from and
include the date hereof and shall be calculated on an actual/360-day basis. All
accrued but unpaid interest shall be due and payable on the Maturity Date.


(b)           Notwithstanding anything to the contrary contained herein, in no
event shall this or any other provision herein permit the collection of any
interest which would be usurious under applicable law.  If under any
circumstances, whether by reason of advancement or acceleration of the maturity
of the unpaid principal balance hereof or otherwise, the aggregate amounts paid
under this Note shall include amounts which by law are deemed interest and which
would exceed the maximum rate permitted by law, the Company stipulates that
payment and collection of such excess amounts shall have been and will be deemed
to have been the result of a mistake on the part of both Holder and the Company
or the holder of this Note, and the party receiving such excess payments shall
promptly credit such excess (only to the extent such payments are in excess of
the maximum rate) against the unpaid principal balance hereof and any portion of
such excess payments not capable of being so credited shall be refunded to the
Company.


2.           Event of Default.
 
(a)           For purposes of this Note, an “Event of Default” means:
 
(i)           the Company shall default in any payment of principal and/or
accrued interest on this Note when due; or
 
(ii)           the Company shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Company under this Note
(other than for non-payment) and such failure shall continue uncured for a
period of ten (10) business days after notice from the Holder of such failure;
or
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)           the Company shall (a) become insolvent; (b) admit in writing its
inability to pay its debts generally as they mature; (c) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; or (d)
apply for or consent to the appointment of a trustee, liquidator, receiver or
similar official for it or for a substantial part of its property or business;
or
 
(iv)           a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or
 
(v)           any governmental agency or any court of competent jurisdiction at
the insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vi)           bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings, or relief under any bankruptcy law or any law for the
relief of debt shall be instituted by or against the Company and, if instituted
against the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(vii)           the Company shall fail to pay when due or otherwise be in
material default of any of its indebtedness that gives the holder thereof the
right to accelerate such indebtedness.
 
(b)           Upon the occurrence of an Event of Default, the entire unpaid and
outstanding indebtedness due under this Note shall be immediately due and
payable without notice.
 
(c)           Upon the occurrence of an Event of Default, this Note shall bear
interest at the rate of twelve percent (12%) per annum from the date of the
Event of Default.
 
(d)           As soon as possible and in any event within 2 days after the
Company becomes aware that an Event of Default has occurred, the Company shall
notify the Holder in writing of the nature, extent and time of and the facts
surrounding such Event of Default, and the action, if any, that the Company
proposes to take with respect to such Event of Default.
 
2.           Prepayment.  The Company may prepay this Note at any time, in whole
or in part, without penalty or premium.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Miscellaneous.
 
(a)             Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note and delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company and , in the case of
mutilation, on surrender and cancellation of this Note (or what remains
thereof), the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date of this Note.
 
(b)           Payment.  All payments under this Note shall be made in lawful
tender of the United States no later than 5:30 pm, Eastern Standard Time, on the
date on which such payment is due, by wire transfer of immediately available
funds to the account identified by the Holder.
 
(c)           Waivers.  The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
(e)           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
(f)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:
 
To the Company:
 
Berkshire Homes, Inc.
237 East Camelback Road
Suite 60
Phoenix, AZ 85016
 
 
Facsimile:
____________

 
To Holder:
 
 
Facsimile:
____________

 
(g)           Expenses; Attorneys’ Fees.  If action is instituted to enforce or
collect this Note, the Company promises to pay or reimburse all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred by the Holder in connection with such action.
 
(h)           Successors and Assigns.  This Note may be assigned or transferred
by the Holder with the written consent of the Company.  Subject to the preceding
sentence, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, permitted assigns, heirs,
administrators and permitted transferees of the parties.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising on the part of the Holder, any right, option, remedy, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, option, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, option, remedy, power or privilege.  The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, options, remedies, powers and privileges provided by law.
 
(j)           Governing Law; Jurisdiction.  THE PARTIES HEREBY AGREE THAT THIS
NOTE IS MADE AND ENTERED INTO IN THE STATE OF NEW YORK AND FURTHER AGREE THAT
ALL ACTS REQUIRED BY THIS NOTE AND ALL PERFORMANCE HEREUNDER ARE INTENDED TO
OCCUR IN THE STATE OF NEW YORK. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE STATE OR
FEDERAL  COURTS OF THE STATE OF  NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE.  EACH PARTY HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH
PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS OF THE
JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS SUBJECT, BY A
SUIT UPON SUCH JUDGMENT.  THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL
BY JURY.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
 
BERKSHIRE HOMES, INC.
 
 
By:                                                               
Name:
Title:
 
 
4
 
 